Citation Nr: 0101384	
Decision Date: 01/18/01    Archive Date: 01/24/01	

DOCKET NO.  99-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1946.  This is an appeal from a March 1999 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO), Chicago, Illinois, which denied entitlement to 
service connection for residuals of a right ankle injury.  


REMAND

The veteran's service medical records reflect that he was 
hospitalized from November 12 to November 16, 1943, for a 
tear of the ligaments of an ankle.  (The records do not 
specify which ankle.)  When discharged from the hospital he 
was not yet fit for duty and it was recommended that he be 
granted sick leave at home until November 22, 1943.  The 
veteran was examined for separation from service in April 
1946.  Examination of the extremities showed first degree pes 
planus that was asymptomatic.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1984 and was a claim for disability pension 
benefits.  He referred to a problem with numbness in his 
arms.  He submitted a June 1984 statement by Reinhold 
Schuller, M.D., indicating that he had seen the veteran in 
March 1982 for back pain following injury but that the back 
was currently asymptomatic.  The veteran also had 
intermittent numbness of both arms.  

When the veteran was examined by the VA in July 1984 he 
complained of numbness in his arms while driving.  He had 
also injured his back and neck.  Various findings were made 
regarding the back and neck.  The hips, knees and ankles all 
had a full range of motion.  Both longitudinal arches were 
somewhat flattened with a very slight pronation of both feet.  
Cervical and lumbar disabilities were diagnosed.  

In an August 1984 rating action the regional office 
determined that the veteran was not permanently and totally 
disabled for pension purposes.  He appealed from that 
decision and in August 1985 the Board of Veterans' Appeals 
(Board) affirmed the denial.  

In August 1998 the veteran submitted a claim for service 
connection for residuals of a foot injury that occurred 
during service.

In connection with his claim VA outpatient treatment records 
were received which reflected that he was seen on a number of 
occasions from 1991 to 1998 at the foot clinic for various 
treatment including trimming of calluses and toenails.  

The veteran was afforded a VA examination in January 1999.  
He stated that while in the Navy he had jumped onto a deck 
and twisted his ankle.  Since service he had worked as a 
truckdriver and retired in 1979.  He stated that both ankles 
were weak.  About twice a year he would get a sprained ankle 
and would have to wrap it with an Ace bandage for a few days.  
Various findings were recorded on physical examination.  The 
diagnoses included bilateral pes planus and history of trauma 
to the right ankle and foot and left ankle.

During the August 1999 hearing at the regional office, the 
veteran testified that he had injured his ankle in November 
1943.  He currently had constant pain involving his right 
ankle.  His ankle would also swell on occasion.  He felt that 
his current ankle condition was due to the ankle injury in 
service.  He had not gone to doctors after service because he 
did not feel that treatment would be of any assistance.  The 
veteran also asserted that the recent VA examination had been 
inadequate.  It was requested that the VA provide the veteran 
another examination including a medical opinion as to whether 
his ankle condition was due to the inservice injury.

The Board notes that the VA has a duty to assist a veteran in 
connection with his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 1016-475, 114 Stat. 2096,--(2000), (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).  The duty to assist 
includes affording the veteran a VA examination and obtaining 
a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  The Board 
believes that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The veteran should be afforded a 
special orthopedic examination in order 
to determine the current nature and 
extent of any right ankle or foot 
disability.  All indicated special 
studies should be conducted.  To the 
extent possible, the examiner should 
express an opinion as to whether any 
current right ankle or foot disability 
which is found is related to the 
veteran's inservice injury to his ankle 
in 1943.  The claims file is to made 
available to the examiner for review. 

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



